Holmes, J.
1. Evidence that Flanders made certain admissions tending to establish the company’s liability was not made competent by the fact that he was the company’s freight agent, without more. A freight agent cannot affect his principal by admissions merely as such. In the cases cited for the defendant in review, the admissions were statements made when delivery of the goods was applied for; Lane v. Boston & Albany Railroad, 112 Mass. 455; or when information was sought from the person designated by the general representative of the principal; Gott v. Dinsmore, 111 Mass. 45; or in some other similar way were raised from the rank of mere admissions to authorized acts done on behalf of the principal in furtherance of the principal’s legal duty. The admissions, too, were not mere admissions of liability, but of specific facts which it was the agent’s province to know. See Green v. Boston & Lowell Railroad, 128 Mass. 221, 225. Here, even if we assume that the admissions were of specific *513facts, the goods had been delivered and opened before the conversation, and there is nothing to show that the freight agent had any further duties to perforin, or, if he had, that he was attempting to perform them. See Robinson v. Fitchburg & Worcester Railroad, 7 Gray, 92; Pratt v. Ogdensburg Lake Champlain Railroad, 102 Mass. 557, 565 ; Grinnell v. Western Union Telegraph, 113 Mass. 299, 307.
2. The statements offered of Furber, the general superintendent, were simply statements of conclusions that he had formed in his own mind from what he had been told, by whom it does not appear. These conclusions were that the injury was a piece of negligence, which the judge has found to be a fact; that, as near as he could ascertain, the case was in good condition when it was received by the Boston and Maine Bailroad, which of course could refer only to the external condition of the case, and in that sense was not disputed, since the case was in good condition when it arrived, so far as could be judged from outward inspection ; and finally, that it must have been injured by Cheney, a subsequent carrier. It is enough to say that the defendants in review did not suffer by the" exclusion of this evidence.

Exceptions overruled.